      Case 3:19-cv-00554-LC-EMT Document 34 Filed 10/08/20 Page 1 of 2



                                                                            Page 1 of 2

                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


JOSALIEN PROFETE,
    Petitioner,

vs.                                          Case No.: 3:19cv554/LAC/EMT

MARK S. INCH,
     Respondent.
___________________________________/

                                     ORDER

      The chief magistrate judge issued a Report and Recommendation on

September 8, 2020 (ECF No. 32). The parties were furnished a copy of the Report

and Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

32) is adopted and incorporated by reference in this order.

      2.     The amended petition for writ of habeas corpus (ECF No. 17) is

DENIED.
       Case 3:19-cv-00554-LC-EMT Document 34 Filed 10/08/20 Page 2 of 2


                                                                     Page 2 of 2


       3.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 8th day of October, 2020.




                                s /L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv554/LAC/EMT
